

116 S2409 IS: United States Reciprocal Trade Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2409IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Graham (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo authorize the President to take certain actions relating to reciprocal trade, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Reciprocal Trade Act. 2.FindingsCongress finds the following:
 (1)The United States maintains an open market for goods, with relatively low tariffs, and has long encouraged trading partners, both bilaterally and in multilateral fora, to liberalize their markets.
 (2)The United States is the largest importer of goods in the world. (3)Trading partners of the United States in many instances impose significantly higher tariffs on United States goods than the United States imposes on the same or similar goods imported from those same countries.
 (4)Trading partners of the United States in many instances impose significant nontariff barriers that greatly undermine the value of negotiated tariff concessions.
 (5)The lack of reciprocity in tariff levels and disproportionate use of nontariff barriers by trading partners of the United States facilitates foreign imports, discourages United States exports, and puts producers, farmers, and workers in the United States at a competitive disadvantage.
 (6)The lack of reciprocity in tariff levels and nontariff barriers contributes to the large and growing United States trade deficit in goods, which is a drag on economic growth and undermines economic prosperity.
 (7)To date a number of trading partners of the United States have been unwilling, including in multilateral negotiations, to reduce tariffs and eliminate nontariff barriers applied to United States exports.
 (8)The United States should seek action by trading partners of the United States to lower tariffs and eliminate nontariff barriers, to promote efficiency in those markets and enhance opportunities for producers, farmers, and workers in the United States.
 (9)The President should have a wide array of tools to open the markets of trading partners of the United States and encourage participation in negotiations to liberalize trade in goods on a fair and reciprocal basis, including the authority to adjust tariff rates to reciprocal levels.
			3.Authority to take certain actions relating to reciprocal trade
 (a)In generalThe President may take one or more of the actions specified in subsection (b) if the President determines that—
 (1)the rate of duty imposed by a foreign country with respect to a particular good, when imported from the United States, is significantly higher than the rate of duty imposed by the United States with respect to that good, when imported from that country; or
 (2)the nontariff barriers applied by a foreign country with respect to a particular good, when imported from the United States, impose significantly higher burdens, alone or in combination with any tariffs imposed by that country on that good, than the burdens of the nontariff barriers applied by the United States with respect to that good, alone or in combination with any tariffs imposed by the United States on that good, when imported from that country.
 (b)Actions specifiedThe actions specified in this subsection are the following: (1)To negotiate and seek to enter into an agreement with the foreign country that commits the country to reduce the rate of duty or reduce or eliminate nontariff barriers with respect to the good that is the subject of the determination under subsection (a).
 (2)To impose a rate of duty on imports of the good that is equal to— (A)in the case of a determination described in subsection (a)(1), the rate of duty imposed by the foreign country with respect to the good; or
 (B)in the case of a determination described in subsection (a)(2), the effective rate of duty of the nontariff barriers applied by the foreign country with respect to the good, alone or in combination with any tariffs imposed by that country on that good.
 (c)FactorsIn taking an action specified in subsection (b), the President shall consider the following factors:
 (1)The tariff classification of the good by the United States and the tariff classification of the good by the foreign country.
 (2)The rate of duty applied by the United States with respect to the good and the rate of duty applied by the foreign country with respect to the good.
 (3)The physical characteristics of the good. (4)The end uses and existence of a competitive relationship between the good—
 (A)as exported from the United States to the foreign country; and (B)as imported from the foreign country to the United States.
 (5)The level of exports of the good by the foreign country to the United States and to other countries.
 (6)In the case of a determination described in subsection (a)(1), the extent to which the rate of duty applied by the foreign country with respect to the good is impeding or distorting trade.
 (7)In the case of a determination described in subsection (a)(2)— (A)the extent of the nontariff barriers applied by the foreign country with respect to the good and the extent of the nontariff barriers applied by the United States with respect to the good;
 (B)the extent to which the nontariff barriers applied by the foreign country with respect to the good, alone or in combination with any tariffs imposed by that country on that good, are impeding or distorting trade;
 (C)the identified purpose of the nontariff barriers applied by the foreign country with respect to the good, if any, and the extent to which the nontariff barriers are more restrictive than necessary to meet that purpose; and
 (D)the degree of transparency of the process by which the foreign country adopted the nontariff barriers.
 (8)Such other factors as the President determines appropriate. (d)Role of USTRIn the case of a determination described in subsection (a)(2), the United States Trade Representative, in consultation with the Secretary of the Treasury, the Secretary of Commerce, and the heads of other relevant Federal agencies, shall advise the President in determining the effective rate of duty imposed by the nontariff barriers applied by a foreign country with respect to a good, alone or in combination with any tariffs imposed by that country on that good.
 (e)Lower rate of dutyThe President may impose a rate of duty on imports of a good from a foreign country that is lower than the rate of duty described in subsection (b)(2)(A) or lower than the effective rate of duty described in subsection (b)(2)(B), as the case may be, if the President determines that application of such lower rate of duty is necessary and appropriate.
 (f)Higher rate of dutyIf the President imposes a rate of duty on imports of a good from a foreign country under subsection (b)(2) and the country further increases its rate of duty on imports of the good from the United States, the President may further increase the rate of duty on imports of the good from the country to a rate that is equal to the rate of duty applied by that country.
 (g)TerminationThe President shall terminate the imposition of any increase in the rate of duty on imports of a good from a foreign country under subsection (b)(2) effective on the date on which the President determines that—
 (1)the foreign country is no longer— (A)imposing a rate of duty described in subsection (a)(1) with respect to the good; or
 (B)applying nontariff barriers described in subsection (a)(2) with respect to the good; or (2)continued imposition of the increased rate of duty on imports of the good from the foreign country is not in the economic or public interest of the United States.
				4.Notice, consultation, and report
 (a)Negotiations and agreementBefore taking any action under section 3(b)(1), the President shall provide notice to and consult with the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives regarding the proposed action.
 (b)Imposition of dutyBefore taking any action under section 3(b)(2), the President shall— (1)not less than 45 days before the date on which imposition of an increased rate of duty on imports of a good from a foreign country is to take effect, publish notice in the Federal Register of, and allow for public comment on, the proposed imposition and level of such increased rate of duty; and
 (2)seek advice regarding the proposed action from the advisory committees established under section 135 of the Trade Act of 1974 (19 U.S.C. 2155).
 (c)Additional noticeThe President shall promptly publish in the Federal Register notice of any action taken pursuant to subsection (e), (f), or (g) of section 3.
			(d)Report
 (1)In generalBefore entering into an agreement with a foreign country under section 3(b)(1), the United States Trade Representative shall submit to the appropriate congressional committees and leadership a report that describes—
 (A)the implementation of the agreement, including how it is consistent with and does not materially differ from or otherwise affect Federal or State laws;
 (B)the impact of the agreement on the competitiveness of businesses in the United States; and (C)the impact of the agreement on consumers in the United States.
 (2)Appropriate congressional committees and leadershipIn this subsection, the term appropriate congressional committees and leadership means— (A)the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate; and
 (B)the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate.
					5.Congressional disapproval of Presidential imposition of rates of duty on imports of goods from
			 foreign countries
 (a)In generalAn action taken by the President under section 3(b)(2) to impose a rate of duty on imports of a good from a foreign country shall cease to have force and effect upon the enactment of a disapproval resolution relating to that action.
			(b)Disapproval resolution
 (1)Disapproval resolutionFor purposes of this section, the term disapproval resolution means only a joint resolution of either House of Congress the matter after the resolving clause of which is as follows: That Congress disapproves the action taken under section 3(b)(2) of the United States Reciprocal Trade Act with respect to the imposition of a rate of duty on imports of __ from __ under such section 3(b)(2)., the first blank space being filled with a description of the good with respect to which the duty is imposed under section 3(b)(2) and the second blank being filled with the name of the foreign country from which the good is imported into the United States.
				(2)Consideration
 (A)IntroductionAll disapproval resolutions introduced in the House of Representatives shall be referred to the Committee on Ways and Means and all disapproval resolutions introduced in the Senate shall be referred to the Committee on Finance.
 (B)Amendments prohibited; motions to suspend application of this subparagraph prohibitedNo amendment to a disapproval resolution shall be in order in either the House of Representatives or the Senate, and no motion to suspend the application of this subparagraph shall be in order in either House nor shall it be in order in either House for the Presiding Officer to entertain a request to suspend the application of this subparagraph by unanimous consent.
					(C)Floor consideration in House of Representatives
 (i)Reporting and dischargeIf the Committee on Ways and Means has not reported a disapproval resolution within 10 legislative days after the date of referral, that committee shall be discharged from further consideration thereof.
 (ii)Proceeding to considerationBeginning on the third legislative day after the Committee on Ways and Means reports a disapproval resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the disapproval resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the disapproval resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (iii)ConsiderationThe disapproval resolution shall be considered as read. All points of order against the disapproval resolution and against its consideration are waived. The previous question shall be considered as ordered on the disapproval resolution to final passage without intervening motion except two hours of debate equally divided and controlled by the sponsor of the disapproval resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the disapproval resolution shall not be in order.
						(D)Floor consideration in the Senate
 (i)Reporting and dischargeIf the Committee on Finance has not reported a disapproval resolution within 10 session days after the date of referral of such resolution, that committee shall be discharged from further consideration of such resolution and the disapproval resolution shall be placed on the appropriate calendar.
 (ii)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Finance reports a disapproval resolution to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the disapproval resolution, and all points of order against the disapproval resolution (and against consideration of the disapproval resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the disapproval resolution is agreed to, the disapproval resolution shall remain the unfinished business until disposed of.
 (iii)ConsiderationDebate on a disapproval resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the disapproval resolution is not in order.
 (iv)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the disapproval resolution and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (v)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a disapproval resolution shall be decided without debate.
 (vi)Consideration of veto messagesDebate in the Senate of any veto message with respect to a disapproval resolution, including all debatable motions and appeals in connection with such disapproval resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (E)Majority required for adoptionA disapproval resolution shall require an affirmative vote of a majority of the Members, duly chosen and sworn, for adoption.
					(3)Rules relating to Senate and House of Representatives
 (A)Coordination with action by other houseIf, before the passage by one House of a disapproval resolution of that House, that House receives a disapproval resolution from the other House, then the following procedures shall apply:
 (i)The disapproval resolution of the other House shall not be referred to a committee. (ii)With respect to a disapproval resolution of the House receiving the legislation—
 (I)the procedure in that House shall be the same as if no disapproval resolution had been received from the other House; but
 (II)the vote on passage shall be on the disapproval resolution of the other House. (B)Treatment of a bill of other houseIf one House fails to introduce a disapproval resolution under this section, the disapproval resolution of the other House shall be entitled to expedited floor procedures under this section.
 (C)Treatment of companion measuresIf, following passage of a disapproval resolution in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (c)Rulemaking powerThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedures to be followed in that House in the case of disapproval resolutions and such procedures supersede other rules only to the extent that they are inconsistent with those rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as any other rule of that House.
				6.Sunset of Presidential imposition of rates of duty on imports of goods from foreign countries
 (a)In generalThe authority of the President to take an action under section 3(b)(2) to impose a rate of duty on imports of a good from a foreign country—
 (1)shall be effective for the period ending on the date that is three years after the date of the enactment of this Act; and
 (2)shall be extended for an additional period of three years if— (A)the President requests such extension under subsection (b); and
 (B)a disapproval resolution is not enacted into law as provided for under subsection (c). (b)Report to CongressIf the President determines that the authority of the President to take an action under section 3(b)(2) to impose a rate of duty on imports of a good from a foreign country should be extended for the additional period described in subsection (a)(2), the President shall submit to Congress, not later than the date that is 90 days before the end of the period described in subsection (a)(1), a written report that contains a request for such extension, together with a description of all actions taken under section 3(b)(2).
			(c)Disapproval resolution
 (1)Disapproval resolutionFor purposes of this section, the term disapproval resolution means only a joint resolution of either House of Congress the matter after the resolving clause of which is as follows: That Congress disapproves the request of the President for extension under section 6(a)(2)(A) of the United States Reciprocal Trade Act of the authority of the President to take an action under section 3(b)(2) of such Act to impose a rate of duty on imports of a good from a foreign country after the period ending on the date that is three years after the date of the enactment of such Act..
				(2)Consideration
 (A)In generalExcept as provided in subparagraph (B), the provisions of paragraphs (2) and (3) of section 5(b) apply to consideration of a disapproval resolution.
 (B)Limitation on considerationIt is not in order for either House of Congress to consider a disapproval resolution after the date that is three years after the date of the enactment of this Act.
 (3)Rulemaking powerThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedures to be followed in that House in the case of disapproval resolutions and such procedures supersede other rules only to the extent that they are inconsistent with those rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as any other rule of that House.
					(d)Rules of construction
 (1)In generalAn action under section 3(b)(2) to impose a rate of duty on imports of a good from a foreign country that is taken before the end of the period described in subsection (a)(1) or the end of the period described in subsection (a)(2) shall remain in effect after the end of such respective period.
 (2)Additional authoritiesThe President may exercise the authorities of subsections (e), (f), and (g) of section 3 with respect to an action described in paragraph (1) after the end of the period described in such paragraph that is applicable to such action.
 7.DefinitionsIn this Act: (1)Nontariff barrierThe term nontariff barrier includes any government-imposed measure or policy, other than a customs duty, that restricts, prevents, or impedes international trade in goods, including import policies, sanitary and phytosanitary measures, technical barriers to trade, government procurement, export subsidies, lack of intellectual property protection, digital trade barriers, and government-tolerated anticompetitive conduct of state-owned or private firms.
 (2)Rate of dutyThe term rate of duty means the rate of customs duty applied on imports of a good, but does not include an antidumping or countervailing duty or a duty applied under a preferential tariff arrangement.